Case 4:14-md-02555-JSW Document 189 Filed 02/26/19 Page 1 of 17

ALBERTO SOLER-SOMOHANO FILED
(non-member of the bar)

Intervenor-Punitive Class Member FEB 26 2019

736 SE 8" Place susan yg . YE
Miami, Fl. 33010 ci SKSANY.SOONG

(786) 613-1778 NORTHERN DISTRICT OF CALIFORNIA

e-mail: thennowalways@icloud.com

UNITED STATES COURT
NORTHERN DISTRICT OF CALIFORNIA
Oakland Division

 

IN RE: COCA-COLA PRODUCTS
MARKETING AND SALES Case No. 4:14-md-02555-JSW
PRACTICES LITIGATION

 

VERIFIED MOTION TO INTERVENE

 

ALBERTO SOLER-SOMOHANO
Intervenor/Punitive Class Member
-VS-

THE COCA-COLA COMPANY &
COCA-COLA REFRESHMENT USA, INC

Defendant(s)

 

COMES NOW, the Intervenor-Punitive Class Member, ALBERTO SOLER-SOMOHANO,
hereby moves through Fed. R. Civ. P. 24(a) respectfully requesting the Court to grant
intervention of right in above stated cause for the following acts, facts and as a matter of law
says as follow:

I. RELEVENT PROCEDURAL HISTORY AND INTRODUCTION

1,
Procedural History

1.1 The Court has denied Defendant’s the Coca-Cola Company Motion to Dismiss and

 

Motion to Intervene/14-md-02555-JSW

 
Case 4:14-md-02g5-JSW Document 189 Filed 02/28/19 Page 2 of 17

denied in part-granted in-part their Motion for Summary Judgment on May 19°, 2016. [DE/116]

1.2 The request for Class Certification has be pending since June 16", 2017 [DE168}, under

 

seal since July 28", 2018. [DE/171]

1.3 There has been no actively in the case since last pleading filed November 30%, 2018.

 

[DE/187]

2.
Introduction

2.1. Intervenor Alberto Soler-Somohano will be referred herein as “ASUS“ and Appendix (A)
thru (H) will referred as APP/ /p.

2.2 Plaintiff Class Members will be referred herein as “PCM” and/or as “Class”

 

2.3 Defendant, The Coca-Cola Company will be referred as “TCCC” and/or “Coke” their soft

 

drink coca-cola/coke will be referred as “soft drink”

2.4 The United States Patent Trademark Office will be referred as “USPTO” and the Trademark

Trial & Appeal Board will be referred as “TTAB”

2.5 The United States Government will be referred as “USA” and Federal Drug Administration

will be referred as “FDA” and The Food & Drug Cosmetic Act will be referred as “FDCA”

2.6 Coke’s Motion for Partial Summary Judgment at /DE/100] will be referred as “CSJ” or

CJS/100/p. Coke’s Opposition to Plaintiff's request for Class Certification at /DE/68/ will be

referred as “COP” or COP/168/p.

2.7 The Court’s summary judgment ruling at [DE// 16] will be referred as “SJR” or SJR/116/p.
IL. VERIFIED STATEMENTS OF THE FACTS AND THE CAUSE

3.

Intervenor

 

Motion to Intervene/14-md-02555-JSW
Page (2) of 17
Case 4:14-md-02305-JSW Document 189 Filed 02/26/19 Page 3 of 17

3.1 ASUS is a Cuban National and resident of the State of Florida since 1969.

3.2 Since as early as 1966, ASUS started consuming Coke’s soft drink.

3.3 ASUS has been twice convicted of a cocaine trafficking offense in the State and Federal
offenses. (State of Florida 1990-1997; USDC SD Fl. 2000-2007)

3.4 During the summer of 2008, ASUS heard on the radio that the Bolivian Government
expelled the DEA and every other U.S Official to depart Bolivia on account of destroying their
coca crops for the war on drugs while at the same time allowing the Coca-Cola Company to
import coca leaf for their soft drink.

3.5 ASUS didn’t like what he heard after spending 14 years in prison for cocaine while Coke
allowed to import the same drug for their monkey business.

3.6 ASUS started wondering why he drinks coke almost every day and do cocaine also almost
every day the same and the reason getting in the drug business to support his cocaine habit in the
first place.

3.7 ASUS wanted to get into the same business as Coke since it was legal under 2] USC 841
(b)(A)(1) (ii) as importation of decocainized coca-leaf.

3.8 Since as early as 2010, ASUS establish a business DBA “GS Waters” to enter the market
with liquid products that will contain “coca extract”.

3.9 On and around late 2010, ASUS lawfully imported decocainized coca extract in liquid from
Peru Enaco Company for production of soft drinks, fruit juices and drinking water products

3.10 On or around 2012, after still using cocaine and drinking coke, decided to stop using
cocaine because couldn’t support his habit at the same time to support the start-up of his business
and resources on his investigation into the Coke’s history of having cocaine at one time as

alleged by Coke in the media clear of cocaine since 1904.

 

Motion to Intervene/14-md-02555-JSW
Page (3) of 17
Case 4:14-md-02385-JSW Document 189 Filed 02/22(19 Page 4 of 17

3.11 As of sometime between March and June 2015, ASUS stopped drinking Coke’s soft drink

 

and as of December 31° 2015-January 1 2016, been clean from cocaine.

3.12 ASUS then started drinking Pepsi but ended up only drinking as a soft Hansen's soda
which was then acquired by TCCC in which ASUS later then had urges to do cocaine again
making him start thinking does it also contain coca since the label also stating “natural flavors”.
3.13 ASUS will move to intervene in any other class involving Coke and if it involves Hansen
Soda.

4.
United States Patent Trademark Office

4.1. On around mid-July/August 2010, ASUS attempted to trademark the term “Coca-Leaf
Water” but was refused by the USPTO being descriptive # 85095398also “GodSend Water”
#85103581 and “Feel Life Water” #85097537.

4.2 After getting to know the trademark laws, ASUS asked himself how could of Coke gotten
of the Coca-Cola Company trademark registrations while hating and mad why can Coke be their
name Coca-Cola register. ASUS continue further investigating the law topic into the history of
the Coca-Cola Company trademark registrations while hating and mad why can Coke be

allowed while not him especially for water products not soft drinks.

4.3 Since as early as 2011 ASUS has been in trademark litigation at the USPTO against Coke.
4.4 Coke has filed letters of protest against all ASUS’S trademark applications for goods under
class 032 containing “coca extract”

4.5 Trademark Applications: 85095398; 85607106 85614035; 85672347; 85741161; 85756565;

85813590; 86328814; 86703331, and others. All have been denied due to Coke’s influences
since after first being approved later saying not approved.

 

Motion to Intervene/14-md-02555-JSW
Page (4) of 17
Case 4:14-md-02595-JSW Document 189 Filed 02/28/19 Page 5 of 17

4.6 Currently applications; 86059780 (Cocalicious), fruit beverages, 86633923 (Cola de Coki)
soft drink, and 87575740 (Coki), water products, are active.

5.
Trademark Trial Appeal Board

5.1 Coke has opposed all ASUS’S application that got approved for publication but all were

dismissed by the TTAB as sanction against ASUS for filing pleadings w/o permission by TTAB

91224670, and others.

 

5.2 Coke also petition to cancel and granted by the TTAB, ASUS’S supplemental registration
mark word “Cocaleaf’ under class 032. Reg. 4259407, Proceeding 92057485
5.3. Currently opposition proceedings 91232090 and 91224621 are active post discovery in
which ASUS has move as affirmative defense that Coke does not have priority rights for unclean
hands unlawfully being use in interstate commerce, on account of their label ingredient term
“natural flavor” as a substitute name instead of its true ingredient matter from coca plant. See,
TTAB record, App/A/p.1-4 and ASUS discovery requests. App/B/p.5-23
5.4 In re Brown, 119 USPQ2d 1350 (TTAB 2016) (marihuana products unlawful interstate
violating 21 USC 841(a)(1))
5.5 TCCC refused/objected to ASUS’S discovery requests and the TTAB sustained their
objection only requiring them to admit or deny request (7), if Coke’s soft drink the most
consume in the world. App/C/p.24-25

Coke Settlement Proposals

5.6 Coke since as early as 2012 have attempted several times to settle with ASUS saying that

 

Motion to Intervene/14-md-02555-ISW
Page (5) of 17
Case 4:14-md-02595-JSW Document 189 Filed 02/26/19 Page 6 of 17

ASUS won't have the resources to withstand our legal challenges so it will be better if you settle.
5.7 At first ASUS said to them “fz”, but then for always being on the defenses for all Coke’s

offenses decided in an effort of good faith to come to terms with them so they leave him alone

decided to abandon all trademark registration soft drinks and fruit beverages but not to water
goods containing “coca extract”
5.8 Coke said, “no deal everything must be abandoned” ASUS told them again “fu”. (This
conference call was recorded as others as well)
5.9 It was then that ASUS decided to start his own offenses against Coke.

Ii. COKE’S UNLAWFUL USE IN INTERSTATE ENDEAVORS

6.
Sherman-Clayton Acts/Foreign Corrupt Practice Act

6.1 Since as early as 2010, Coke initiated an advertising campaign to influence the public to
give diet coke new name as “Doke” Great idea but ASUS ruin it for them paying heavy they lost
many millions for all the wrong they were doing to him. See. App/D/p.26

6.2 ASUS saw it coming and saw they were coming undercover false company called “Oasis”
against the law using the Russians to do for them opening up stores in ASUS own backyard
South Florida, called The Okey Dokey Stores.

6.3 ASUS filed opposition proceedings against Oasis attempt to register “Doke” and Coke to
not look like is them also filed opposition proceedings. See, 91212913 and 91212914. At the
end Coke’s Doke plan failed and all the Okey Dokey stores closed. Obviously, Coke violated the
Sherman and Clayton Act attempting to get into the retail business.

6.4 On account of Trump with the Russians coming into the headlines ASUS contacted the U.S

 

Motion to Intervene/14-md-02555-JSW
Page (6) of 17
Case 4:14-md-02425-JSW Document 189 Filed 02/24/19 Page 7 of 17

Attorney from the South District of Florida to be advised on Coke’s Russian connection.

6.5 App/E/p.26-30, are email communications between ASUS and the AUSA with the FBI on
the matter and after the meeting on the matter.

6.6 ASUS also attempted to get the message to Special Counsel Mueller by forwarding a email
to his ex-employer before his appointment. App/F/p.31

7.
Coke’s Coca-Cola Life Registration
7.1 ASUS caught them with another crime using their Coca-Cola Life mark unlawfully in

interstate commerce.

7.2. Coke was using the ® registration in foreign commerce before it was register by the
USPTO.

7.3 ASUS filed opposition against Coke attempting to register the mark Coca-Cola Life. See.
Opposition Proceedings 91216818 and 91215768

7.4 Coke had to re-manufacture all their Coca-Cola Life container deleting the ® registration
and substituted with “TM” instead and them losing millions and again another embarrassment to
them. App/G/p.32

8.
Coke’s Soft Drink Label

8.1 Upon personal experience-personal belief and information, FIOA requests and declassified
top-secret information, TCCC soft drinks contains matters from the coca plant. ASUS has
forwarded discovery request for admissions to TCCC. App/H/p.33-43

8.2 The source of cocaine comes directly from the leaves of coca plant.

 

8.3 TCCC soft drink label as a whole or in part as to the term “natural flavor” and also its

 

Motion to Intervene/14-md-02555-JSW
Page (7) of 17
Case 4:14-md-02385-JSW Document 189 Filed 02/28/19 Page 8 of 17

statement “original formula” is grossly deceptive to the highest degree of human decency that as
jeopardized the health and safety of all the people in the world for over 120 years still currently.

8.4 TCCC decision to use the term “natural flavor” in its label description and not instead the

 

name of the source of the flavor was knowingly and purposely.

8.5 TCCC decision not to use the common name of the flavor’s source “coca” and instead

“natural flavor”, was intentional

8.6 Had TCCC use the name “coca” as the source of the natural flavor ingredients, all the
people of the world will be alerted does still have cocaine like once before for having coca in the
cola and staying away from it even if it was stated certified 100% clear of cocaine. |

8.7 Had TCCC use name “coca” as the source of the natural flavor ingredients they lose their
priority rights and cancellation of all their trademark registration for having a generic/descriptive
trademark name which unsustainable under the Lanham Act, 15 USC 1051 (1946) unlawfully
use interstate commerce.

8.8 TCCC’S omission decision was willfully maliciously.

8.9 TCCC omission decision avoids them to comply with the fair warning requirement in which
in this case it must also be stated that its soft drink is 100% clear of any cocaine traces. (The US
Supreme Court in US v. Lexington, 232 US 399 (1914) ruled that food containing poisonous or
deleterious ingredients are illegal and proof of actual injury is not required to find a violation)

Material

8.10 There is no such thing of 100% clear of anything and why Coke is top most consume soft
drink of the world and why America is also top country of the world in cocaine consumption.

8.11 Why you think 1985 New Coke sucked... it was manufacture w/o the coca for they were

 

Motion to Intervene/14-md-02555-JSW
Page (8) of 17
Case 4:14-md-02525-JSW Document 189 Filed 02/28/19 Page 9 of 17

getting short of it due to the drug war that provoked Reagan executive order to ripe it out from
the face of the earth and terminated Stepan Company license on importation of coca leaves. New
York Times, July, 1*' 1988
8.12 Coke here gives us a clue that it was for that by them saying “original formula” advertising
campaign was initiated on account of the 1985 New Coke blunder. CSJ//]00/p.4
8.13 Coke’s soft drink flavor is artificial, the greatest hoax on all the people ail over the world,
it was never a secret ingredient it’s was not the flavor instead the pleasure for it was the real
thing natural from the coca leaf cocaine alkaloid that triggers dopamine.
8.14 So don’t we all want to know if Coke soft drinks did contained matter from the coca plant
and was it tested that it didn’t have traces of cocaine before we all drank it.
8.15 It’s too late now the damage already been done but is not too late to stop them from
continuing on for TCCC to pay heavy levy and be buried.
Mandatory Restraining Order

8.16 The Court must expeditiously direct Coke to seize from producing and selling any of their
soft drinks for its clear there is an imminent injury to all the people of the world.
8.17 The Court should direct Coke to show cause if in fact their soft drink does contain matter
from the coca plant.

IV. MOTION TO INTERVENE

9.
As a Matter of Right

9.1 To be entitled to intervene as of right, intervenors must show that: (1) motion is timely; (2)

possesses an interest related to the subject matter of the litigation; (3) disposition of the action

threatens to impair interest; and (4) the class members will fail to represent interest adequately.

 

Motion to Intervene/14-md-02555-JSW
Page (9) of 17
Case 4:14-md-02955-JSW Document 189 Filed 02/26419 Page 10 of 17

Perry v. Proposition, 587 F.3d 947 (9" Cir. 2009)
9.2 This Court has personal jurisdiction over ASUS for being a Florida resident as PCM Mr.
Woods. Donaldson y. United States, 400 U.S. 517, 531, 91 S. Ct. 534, 535 (1971) (finding
interest, for purposes of intervention as of right, must be significantly protectable)
9.3 ASUS intervention of right here is both a personal interest for Consumer Rights, and
Trademark Rights.

Timely
9.4 ASUS request here for intervene pre-certification carries a presumption that the motion is
timely filed. See, citing Am. Pipe Construction v. Utah, 414 U.S. 530 (1974) See, Wallach v.
Eaton, 837 F.3d 356 (3 Cir. 2016) The Ninth Circuit has yet to consider the question.

Consumer Interest

9.5 ASUS started consuming Coke soft drink as early has 1967 and continue until into it was
known to him that Coke soft drinks had had traces of cocaine that why he became addicted to it
and pay the price for it going to prison for selling it to maintain his addiction, losing 14-years of
his life against his will.

9.6 Coke’s soft drink label term “natural flavor” the greatest lie ever in the world on all the
people of the world and worst of all the law allowing Coke to do just that by regulation that had
no public comments period obviously yet another cover-up well yet another “omission” to get
away with it.

9.7 It would have been at the very least that consumer should have be warn given fair warning
before they drank it being certified by the USA that it was 100% clear of any cocaine.

9.8 Further disgrace is Coke using the term “original formula” as a way to get back consumer

 

Motion to Intervene/14-md-02555-JSW
Page (10) of 17
Case 4:14-md-029R0-JSW Document 189 Filed 02/2601.9 Page 11 of 17

who hated the new coke to drink up again a direct disrespect to all the people’s faces for being
true indeed coca back in the cola.

9.9 Coke’s legal representative having a great time getting pay hourly laughing at and on all of
us suggesting that PCM claiming injury if Coke had changed its “original formula” — stating at
COP/168/p.8

the most famous and jealously-guarded trade secret in history
-is as far from “imminent” as one can imagine.

9.10 ASUS in defense of all the PCM class members respond back to the Coke heads as follow:
coca is the secret, cocaine trade what is guarded, Coke’s history now imminent, famous now
hated, imagine that who jealous now.

Impairment/inadequate
9.11 Under the fourth intervention prong, “a would-be intervenor must show only that
impairment of its substantial legal interest is possible if intervention is denied. (Citizens for
Balanced Use v. Wilderness Assn, 647 F.3d 893, 900 (9" Cir. 2011) (“intervention of right does
not require absolute certainty that a party’s interest will be impaired”)
9.12 The Court granted Coke’s CSJ, as to PCM Woods claim against the term “original
formula” SJR//116/ p. 12 which now after ASUS claims and facts pleaded for intervention
the Court should of instead deny Coke’s CSJ as to the “original formula” for being grossly
deceptive in a disrespected way directly jeopardizing the health of every one that drank Coke’s
soft drinks.
9.13 The Court should reconsider all its ruling that granted Coke’s CSJ as to the “original
formula” by instead denying it.

9.14 Further, the PCM made no claim to “original formula” as deceptive or misleading”,

 

Motion to Intervene/14-md-02555-JSW
Page (11) of 17
Case 4:14-md-02955-JSW Document 189 Filed 02/2619 Page 12 of 17

however the Court did not preclude from being raised as the litigation proceeds. SUR//I16/p. 9
nll

9.15 ASUS did raise it now should be part of PCM claims against Coke no need to be raised
later by any of the PCM class members.

9.16 The Court’s SJR did not determined if PCM claims of omission was material since Coke as
not requested summary judgment as on it. SJR/116/p.7 n8.

9.17 ASUS raises here that Coke’s omission was material.

9.18 The omission was material is Coke’s own admission the reason why is the most consume
in the world; 67% is for the taste and 30% for thirst-quenching and refreshing. COP/168/p.6

9.19 Obviously, the consumer don’t care much or don’t even look at Coke’s soft drinks label or
anything but just its color red and white stripe with the word Coke/Coca-Cola-they just grab it
buy it and drink it and that’s that.

9.20 Which leads ASUS to claim here that the present PCM claims are weak in fact a laugh, not
to the bar members, so let’s not kid ourselves is not but is now not for what ASUS as stated why
was that why all drink it up w/o a thought to what and what it was is what is called dopamine
from what...... them coward they omitted it from all of us.

9.21 Further for thought how sad is that is what was the worst of all to all of us is the omission
of the ingredients “coca” also avoided Coke to yet again omit yet another thing which is the main
material statement of all-the “Failure to Warn” notice to all of us. How disgusting was that
after the first disgusting omission-its also material for prison sentencing enhancement.

9.22 As to the merits for class certification, ASUS would like to rebuttable what Coke pleaded

saying the present CPM do not meet the prerequisites for class treatment because that proposed

 

Motion to Intervene/14-md-02555-JSW
Page (12) of 17
Case 4:14-md-02385-JSW Document 189 Filed 02/2419 Page 13 of 17

class rep. label claims injuries was inmaterial to the overwhelming majority of putative class
members. COP/168/p.15
9.23 ASUS represents the overwhelming majority of the punitive class members on the willful
disgust omission for another willful disgusted omission that is directly material to the health and
safety of all the people of the world that drinks Coke soft drinks.
9.24 So the class representative standing requirement as Coke said it lacks, COP/168/p. 14-15 is
now a non-issue since the issue for all this here is how long now before Coke is hated done and
gone.
Trademark Interest

9.25 ASUS apart from having standing rights as a consumer for the cause here he also as
standing under the Lanham Act against Coke’s label deception in interstate on account of his
business venture and currently in dispute with Coke in the USPTO at the TTAB.
9.26 The Ninth Circuit as held that “only lawful use in commerce can give rise to trademark
priority”. CreAgri v. USANA, 474 F.3d 626 (9" Cir. 2007)
9.27 Both claims are intertwined directly related and should not be separated since this Court
does have Article III jurisdiction as to both claims FDCA and Lanham Act.
9.28 .ASUS interest here is significant no settlement but judgment against Coke label deception
and omission triggers judgment also against Coke at the TTAB.

Impairment/adequate
9.29 Obviously PCM has no trademark interest and any settlement will foreclose ASUS from
success of his business even though Coke are in fact unlawful in use in interstate commerce.

POM v. Coca-Cola Company, 573 U.S. (2014)

 

Motion to Intervene/14-md-02555-JSW
Page (13) of 17
Case 4:14-md-02335-JSW Document 189 Filed 02/26L19 Page 14 of 17

Vv. INTERVENE AS A MATTER OF LAW, FACT AND RIGHTS
10.
Precedent Authorities
10.1 Asa matter of fact the Court’s ruling on Coke’s partial motion for summary judgment
before deciding class certification is contrary to precedent authority.
10.2 Class been pending for 2-years thus ASUS has no choice but intervene Precertification for
the longer class remains pending the more prejudice mounts against ASUS to intervene. ASUS
will not wait around but go in to get a seat before it’s too late to even get in to get a seat.
10.3 Asa matter of fact in the abundance of caution ASUS moves here to intervene for
possibility that ASUS will never receive notice of class certification in the first place. The 9"
Circuit does not follow pre-certification of the identity of class members on the notice
requirement that does not violate due process. Briseno v. ConAgra Foods, No. 15-55727 (9" Cir.
1/3/2017)
10.4 Furthermore as a matter law ASUS should be allowed to intervene preserve his rights to
appeal any judgment that hampers his interest settlement reach pre-certification. Marino v. Ortiz
484 US 301 (1988)
10.5 Moreover, intervention here is a must for ASUS since the Top Court reversed the 9"
Circuit ruling that denial of class does not toll another attempt to request class again. China
Agritech v. Resh, 584U.S.__—(2018)
10.6 Assuming arguendo there a forthcoming settlement before decision on class certification

that does not moot or dismisses the class complaint, Campbell v. Gomez, 577 US (2016),

It.

 

Motion to Intervene/14-md-02555-JSW
Page (14) of 17
Case 4:14-md-02555-JSW Document 189 Filed 02/26/19 Page 15 of 17

Constitutional Rights
11.1 ASUS has the Seventh Amendment Right for jury trial so objects to any decision making
this case moot or dismissed for any settlement agreement the claims should go for jury resolution
and not any direct verdict decision after trial conclusion.
11.2 ASUS has the First Amendment Rights to both access the courts and of remedy.
VERIFICATION

I ALBERTO SOLER-SOMOHANO declare under the penalty of perjury that the foregoing is

    

true and correct to the best of my knowledge. oa

Pa

i
th |
; February 25", 2019
Dated; February 25", 2019 —

 

ALBERTO SOLER-SOMOHANO
CONCLUSION
WHEREFORE Alberto Soler-Somohano, respectfully requests the Court to grant ASUS
Motion to Intervene in the interest of all the people in the world

-

Filed this” day of February 2019

 

Intervenor-Punitive Class Member
736 SE 8" Place

Miami, Fl. 33010

(786) 613-1778

 

Motion to Intervene/14-md-02555-JSW
Page (15) of 17

 
Case 4:14-md-02555-JSW Document 189 Filed 02/26/19 Page 16 of 17

CERTIFICATE OF SERVICE
I HERBY CERTIFY under the penalty of perjury that a true and correct copy of the foregoing

was furnished to all parties of record below described via email attachment this A y day of

 
 

February 2019 gi a

Plaintiff's Lead Attorneys

The Fleischman Law firm, LLC

Keith@fleischmanlaw.com

bsilverman@fleischmanlaw.com
jglatter@fleischmanlaw.com

Barrett Law Group

dbarrett@barrettlawgroup.com
bherrington@barrettlawgroup.com

Pratt & Associates
pgore@prattattorneys.com

Attorneys for all Defendants
Shook, Hardy & Bacon, LLP
tbwebb@shb.com
Patterson, Belknap Webb & Tyler LLC
Steven A. Zalesin (admitted pro hac vice)

sqzalesin@pbwt.com
Travis J. Tu (admitted pro hac vice)
thwebb@shb.com
Michelle W. Cohen (admitted pro hac vice)
mcohen@pbwt.com

Other Interest Parties

 

Motion to Intervene/14-md-02555-JSW
Page (16) of 17
Case 4:14-md-02585-JSW Document 189 Filed 02/2619 Page 17 of 17

Other Interest Parties

The Coca-Cola Company

Trademark Legal Department
Jessica Lewis

jeslewis@coca-cola.com
Coca-Cola Company, TTAB Legal Representative

John C. Rawls
rocky@bwmtx.com

U.S. Department of Justice

U.S Southern District of Florida,
Karen Gilbert, AUSA

karen.gilbert@usdoj.gov

The F.B.I
Trin Vorokova
irina. Voronkova@ic.fbi.gov

The Cuban Embassy
Camara De Comercio, De La Republica De Cuba
Julio Suarez Somohano
2630, 16" Street N.W.,
Washington, D.C 20009

jsomohano@usadc.embacuba.cu

 

Motion to Intervene/14-md-02555-JSW
Page (17) of 17
